DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The antecedent basis for “the knit” is unclear. Is the term “the knit” referring to knit courses, knitted garment (claims 9 and 10) or knitted sock (claims 17 and 18)?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 11-14, 16 and 17 insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lonati (WO 2015/091200).
	Regarding claims 1 and 11, as seen at least in Figure 2 Lonati teaches the circular knitted garment (hosiery or sock via the hosiery knitting machine), comprising: a first segment (61) of the garment having multiple knit courses; a second segment (62) of the garment having the same multiple knit courses and an aperture (50) separating the first segment and the second segment, the aperture occupied only by a single strand of yarn (51) extending from the last course (t) of the first segment to the first course (m’) of the second segment. Regarding claims 2 and 12, the recitation “the first and second segments are formed by changing the circular knitting direction from one course to the next course, until the last course is formed, wherein the single strand of yarn moves from the last course in the first segment to the first course in a next, adjacent second segment” is a process limitation within a product claim. As such the process limitation does not provide any specific product structure and is not germane to the patentability of the product itself.  Even so, the product of Lonati shows first (61) and second (62) segments with a single strand of yarn (51) and discloses changing (reciprocating) the circular knitting direction. Regarding claims 3 and 13, further comprising a plurality of circular knit segments occupying the same courses, with adjacent segments separated by an aperture occupied only by a single strand of yarn extending from the last course in one segment to the first course in an adjacent segment (page 12, lines 23-30). Regarding claims 4 and 14, the garment (sock) has a plurality of apertures formed in a plurality of different selected areas on the garment (page 12, the knit is made with a weft stitch as seen in figure 2. Regarding claim 16, the aperture (50) separating the first segment and the second segment is at least one missing wale between the first segment and the second segment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 15 insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over Lonati in view of in view of Branley (US 1,805,035).
Regarding claims 6 and 15, Lonati teaches the invention substantially as claimed as indicated above in the rejection to claim 1. However, Lonati does not expressly teach the heel of a sock having apertures. Branley as seen in figure 4 discloses a sock with apertures in the heel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the hosiery apertures of Lonati in the heel area of the hosiery as shown by Branley for the purpose of providing additional ventilation in the heel region of the .  
.  
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lonati in view of Runac (US 4,057,981).
	Lonati teaches the invention substantially as claimed as indicated above in the rejections to claims 1 and 11. Lonati does not set forth that the knit is made with a terry stitch. Runac teaches a knitted hosiery (Figure 1) with apertures and a terry stitch (T).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the knit article of Lonati with a terry stitch as disclosed by Runac for the purpose of providing cushioning throughout the hosiery. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively 
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        




ldw